Title: To Alexander Hamilton from William Seton, 20 June 1791
From: Seton, William
To: Hamilton, Alexander


Bank of New York 20th June 1791
Sir
I have the honor to inform you that in the course of half an hour this day, deposits were offered & received at this Bank for the entire Sum of Sixty thousand Dollars towards the Subscriptions to the Bank of the United States agreably to the latitude given in your Letter of the 30th May. Further Deposits on the same principle have already been offered to the amount of Twenty thousand Dollars more, and if it is agreable to you to extend the Sum to be received here to Sixty Thousand Dollars more, am convinced it would be immediately filled up.
I have the honor to be with the greatest respect   Sir, Your Obedt. Hum Sert.
Wm Seton Casr.
Alexr. Hamilton EsqrSecy. of the Treasury of the U.S.
